670 S.E.2d 562 (2008)
ANDREWS
v.
HAYGOOD.
No. 57A07-2.
Supreme Court of North Carolina.
December 11, 2008.
Pamela S. Duffy, Molly A. Orndorff, Burlington, for Charlie Brown, Trustee.
Timothy P. Lehan, Raleigh, Robert M. Clay, for Haygood, et al.
Brent Stephens, Winston-Salem, for Andrews, et al.
Carlos E. Mahoney, Durham, Burton Craige, Raleigh, for NCATL.
The following order has been entered on the motion filed on the 14th day of August 2008 by Intervenor (NCDHHS) to Strike Reply Brief:
"Motion Denied by order of the Court in conference this the 11th day of December 2008."